Citation Nr: 0418143	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a left knee 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from December 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a disability rating 
greater than 30 percent for the veteran's service-connected 
left knee condition.  His case has been advanced on the 
Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It appears private treatment records remain outstanding.  The 
veteran's VA medical records for treatment from 2001 to 2003 
indicate that he is followed by a private orthopedic 
physician for his left knee condition and also that he 
underwent arthroscopic surgery in December 2001.  The last 
private medical records in the claims file are dated in 
February 2001.  The Board concludes a request for additional 
records must be made since it appears the evidence is not 
currently complete.  

Since it is necessary to remand this case for the reason 
discussed above, the RO should also take this opportunity to 
provide the veteran a current examination of his left knee.  
The last VA examination was conducted over three years ago, 
and a current examination is required to adjudicate his claim 
for an increase.  

1.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from any private 
physician that has treated him for his 
left knee disorder since 2001, to include 
the arthroscopic surgery performed in 
2001.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claim that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA examination.  Provide the claims 
file to the examiner for review.

The examiner should conduct all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's service-connected left knee 
disorder.  The examination should include 
range of motion testing for the left leg, 
and all ranges of motion should be 
reported in degrees.  All functional 
limitations resulting from the service-
connected left knee disorder are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the left knee.  The examiner 
should discuss the effect the veteran's 
left knee disorder has upon his daily 
activities.  

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claim.  If any such 
action does not resolve the claim, issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


